   8:19-cr-00102-JFB-SMB Doc # 90 Filed: 09/01/21 Page 1 of 1 - Page ID # 174



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                         8:19CR102

         vs.
                                                            ORDER ON PETITION FOR ACTION ON
CHYNEICE RICHIE,                                            CONDITIONS OF PRETRIAL RELEASE

                         Defendant.


        The defendant appeared before the Court on September 1, 2021 regarding Petition for Action
on Conditions of Pretrial Release [77]. Peder Bartling represented the defendant. Kimberly Bunjer
represented the government. The defendant was advised of the alleged violation(s) of pretrial release,
the possible sanctions for violation of a release condition, and the right to a hearing in accordance with
the Bail Reform Act. 18 U.S.C. § 3148.
        The defendant denied violating release conditions (n), (o), and (q). The government requests
an order of revocation and detention. The defendant requested a continuance which was granted. A
revocation and detention hearing is scheduled before Susan M. Bazis in Courtroom 7, 2nd Floor,
Roman L. Hruska Federal Courthouse, 111 South 18th Plaza, Omaha, NE, on Friday, September 3,
2021 at 2:00 p.m.


        IT IS SO ORDERED.


        Dated this 1st day of September, 2021.

                                                         BY THE COURT:

                                                         s/ Susan M. Bazis
                                                         United States Magistrate Judge
